Citation Nr: 1035356	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis.  

2.  Entitlement to a compensable initial rating for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones

INTRODUCTION

The Veteran served on active duty from December 1988 to December 
1992, and from August 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and October 2007 rating decisions of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

During the pendency of this appeal, the Veteran has been awarded 
a compensable initial rating of 10 percent for his allergic 
rhinitis.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, this matter remains in appellate status.  

In March 2010, the Veteran testified at a Board hearing at the 
RO.  A transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis does not result in nasal 
polyps.  

2.  The Veteran's sinusitis is characterized by six or more 
incapacitating episodes per year, resulting in headaches, pain, 
and a nasal discharge.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3,4.7, 4.16, 
4.97, Diagnostic Code 6522 (2009).  

2.  The criteria for an initial disability rating of 30 percent 
and no higher for sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3,4.7, 4.16, 4.97, 
Diagnostic Code 6513 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In January and May 2006 and 
May 2008 letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal.  Additionally, the May 2006 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  Furthermore, as the claims for increased 
initial ratings for the Veteran's sinusitis and rhinitis are 
downstream issues from that of service connection, he bears the 
burden of demonstrating prejudice resulting from defective VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding 
that "where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board notes next that, in the present case, initial notice 
was issued prior to the December 2006 and October 2007 adverse 
determinations on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Attempts were made to obtain the Veteran's Social Security 
Administration records; however, a negative reply was received 
from that agency.  He has also been afforded VA medical 
examination on several occasions, most recently in August 2009.  
The Board notes that the VA examination report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the disability 
on appeal and is adequate for purposes of this appeal.  In March 
2010, the Veteran was afforded the opportunity to testify at a 
Board hearing.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence not 
yet received.  

The Veteran submitted new evidence directly to the Board at and 
subsequent to his personal hearing in March 2010, along with a 
waiver of agency of original jurisdiction (AOJ) review of this 
evidence; thus, his appeal need not be remanded for RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased rating-Allergic rhinitis

The Veteran seeks an increased initial rating for his allergic 
rhinitis.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, 
however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

The Veteran's allergic rhinitis is rated under DC 6522.  Allergic 
rhinitis is rated at 10 percent where the disorder is present 
without polyps, but with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one side.  
A 30 percent evaluation is warranted for the disorder with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

VA medical examination was afforded the Veteran in September 
2007.  He reported onset of sinusitis and rhinitis following his 
military service in Iraq.  Currently, he experienced occasional 
sinus headaches, but denied any swelling over the paranasal sinus 
structure.  On physical examination, his nasal and paranasal 
sinus structures were within normal limits on palpation and 
percussion.  His septum was mildly thickened anteriorly, and his 
turbinates were mildly hyperemic bilaterally, with approximately  
40 percent obstruction of the nasal passage on the right and 50 
percent on the left.  No polyps were noted by the examiner, and 
the Veteran was without unusual drainage.  His oral cavity, 
pharynx, larynx, and neck were all within normal limits.  X-rays 
confirmed mucoperiosteal thickening involving both maxillary 
sinuses.  Chronic sinusitis and rhinitis were both confirmed.  

Another VA examination was afforded the Veteran in August 2009.  
He reported nasal discomfort, excessive drainage, and congestion.  
He denied incapacitating episodes, but stated he required 
antibiotic treatment two to three times per year.  On objective 
examination his external nasal and paranasal sinus structures 
were within normal limits.  His nasal septum demonstrated a mild 
deviation to the left.  His turbinates were severely hyperemic.  
Nasal obstruction was approximately 90 percent.  A slightly 
watery discharge was present, but the Veteran was without polyps.  
Paranasal sinuses were clear on X-ray.  Chronic rhinitis was 
confirmed, but the examiner could find no current evidence of 
sinusitis.  

The Veteran has been seen for VA outpatient treatment of his 
sinuses on several occasions following military service.  In 
March 2007, he was seen and treated for an episode of acute 
sinusitis involving tenderness of the sinuses and nasal drainage.  
He was given antibiotics.  By April 2007, he reported his sinus 
infection had improved.  Private treatment records indicate he 
was seen on several occasions from 2007 to 2009 for sinus 
congestion and drainage.  He was prescribed nasal spray in 
December 2008 for his allergies.  In March 2009, he sought 
treatment at a private hospital for congestion, a sore throat, 
and fever.  He was given medication.  

In support of his claim, the Veteran has offered his written 
contentions as well as his personal testimony at a July 2009 
Decision Review Officer hearing and a March 2010 Board hearing.  
He consistently contends his sinusitis and rhinitis result in 
frequent nasal pain, discomfort, congestion, and excessive 
discharge.  Furthermore, his sinusitis results in frequent 
headaches which have caused him to lose time from work.  On the 
occasion of his March 2010 personal hearing, he stated he 
experiences these episodes on a monthly basis.  He has also 
submitted color photographs of his nose and face.  These show his 
nose as swollen, with bumps present on the skin in some photos.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of an 
increased initial rating for the Veteran's rhinitis.  As noted 
above, the next higher evaluation of 30 percent requires polyps 
present in the nasal or sinus passages; such finding have not 
been shown on either VA or private medical evaluation.  Both the 
September 2007 and August 2009 VA examination reports are 
negative for any indication of nasal polyps.  In the absence of 
such evidence, a 30 percent evaluation for rhinitis is not 
warranted.  Additionally, because the Veteran has not displayed a 
degree of impairment in excess of that currently displayed, a 
staged rating is not warranted at the current time.  
See Fenderson, 12 Vet. App. at 119.  

The Board is cognizant that the Veteran has reported a variety of 
symptomatology related to his nasal passages and sinuses.  The 
Board further observes, however, that the Veteran has been 
granted service connection for both rhinitis and sinusitis, and 
the evaluation of the same manifestations under different 
diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  
A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of earning capacity."  Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  In the present case, the 
evaluation of the remainder of the Veteran's nasal and sinus 
symptomatology will be accomplished below, within the context of 
his pending appeal for an increased rating for his sinusitis.  

In conclusion, the preponderance of the evidence is against the 
award of an initial rating in excess of 10 percent for allergic 
rhinitis.  As a preponderance of the evidence is against an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Increased rating-Sinusitis

The Veteran seeks a compensable initial rating for his sinusitis.  
The general criteria for the evaluation of service-connected 
disabilities have already been noted above, and need not be 
repeated here.  

The Veteran's sinusitis is currently rated as noncompensable 
under DC 6513, for maxillary sinusitis, which in turn uses the 
general criteria for sinusitis.  The General Rating Formula for 
sinusitis provides a noncompensable (0 percent) rating for 
sinusitis that is detected by X-ray only.  A 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or, three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 50 percent rating is 
assigned following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  A Note to the General Rating Formula 
for sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

The relevant medical and lay evidence regarding the Veteran's 
sinusitis has already been discussed above, and need not be 
repeated here.  After considering the totality of the record, the 
Board finds the preponderance of the evidence to support a 30 
percent, and no higher, initial rating for his service-connected 
sinusitis.  Private and VA medical records confirm incapacitating 
episodes requiring a physician's care and/or antibiotics 
averaging approximately once to twice a year; however, the 
Veteran has reported less severe but more frequent non-
incapacitating episodes characterized by headaches, nasal pain, 
and excessive discharge on a monthly basis.  The Board notes such 
symptomatology as headaches and nasal discharge and discomfort 
are subject to lay observation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In light of 38 C.F.R. §§ 4.3 and 
4.7, the Board finds a 30 percent initial rating is warranted for 
the occurrence of six or more incapacitating episodes per year.  
Additionally, because the Veteran has displayed a similar, and no 
higher, degree of impairment during the pendency of this appeal, 
a staged rating is not warranted at the current time.  See 
Fenderson, 12 Vet. App. at 119.  

A 50 percent rating is not warranted for the Veteran's sinusitis.  
This disorder has not required radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinuses, and purulent 
discharge or crusting after repeated surgeries.  In fact, the 
Veteran has not presently required any surgical correction of his 
sinusitis, and his symptoms have not been shown to be near 
continuous; in fact, on his most recent VA examination of record, 
no current evidence of active sinusitis was noted.  Based on 
these findings, a 50 percent initial rating is not warranted for 
any period during the pendency of this appeal.  

In conclusion, the evidence supports an initial disability rating 
of 30 percent and no higher for sinusitis.  As a preponderance of 
the evidence is against an increased rating in excess of 30 
percent, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



IV.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes that the 
Veteran has not required extensive or frequent hospitalization 
for either his rhinitis or sinusitis.  Also, while the Veteran 
has reported missing work due to these disabilities, no examiner 
has stated these disabilities alone are the cause of any marked 
or total interference with employment.  In short, the rating 
criteria contemplate not only his symptoms but the severity of 
his service-connected rhinitis and sinusitis.  The Board does not 
find that the schedular criteria have been inadequate for rating 
these disabilities.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis is denied.  

Entitlement to an initial rating of 30 percent and no higher for 
sinusitis is granted, subject to the statutes and regulations 
applicable to the payment of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


